          Case: 3:21-cv-00237-bbc Document #: 7 Filed: 05/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DAJUAN S. COLLINS,

          Plaintiff,                                                        ORDER
    v.
                                                                    Case No. 21-cv-237-bbc
 ASHLEY SURPRISE, et al

          Defendant.


         On April 8, 2021, this court entered an order directing plaintiff submit by April 29,

2021 the $402 filing fee or a motion for leave to proceed without prepayment of the filing

fee and a trust fund account statement for the period beginning approximately October 8,

2020 and ending approximately April 8, 2021. Now plaintiff has filed a motion to use

release account funds to pay the entire fee for filing this case.

         However, with the exception of initial partial payments, federal courts lack the authority

to tell state officials whether and to what extent a prisoner should be able to withdraw money

from a release account. Plaintiff cannot use release account funds to pay the entire balance of

the filing fee, and so plaintiff’s motion will be denied.

         On May 3, 2021, plaintiff filed a motion for leave to proceed without prepayment

of the filing fee. If I find that plaintiff is indigent, I will calculate an initial partial payment

amount that must be paid before the court can screen the merits of the complaint under 28

U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the filing fee

in installments.
         Case: 3:21-cv-00237-bbc Document #: 7 Filed: 05/04/21 Page 2 of 2




                                             ORDER

       IT IS ORDERED that,

       1. Plaintiff Dejuan Collins’ motion for use of release account funds to pay

the entire filing fee in this case (Dkt. #6) is DENIED.

       2. Plaintiff may have until May 25, 2021 to submit a trust fund account statement

for the period beginning approximately October 8, 2020 and ending approximately April

8, 2021.    If, by May 25, 2021, plaintiff fails to respond to this order, I will assume that

plaintiff wishes to withdraw this action voluntarily. In that event, the case will be closed

without prejudice to plaintiff filing the case at a later date.




               Entered this 4th day of May, 2021.


                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
